EXHIBIT 1 JOINT FILING AGREEMENT We, the signatories of the Statement on Schedule 13G to which this Agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original and all of which together shall constitute one instrument. Dated: February 11, 2015 AVISTA CAPITAL PARTNERS II GP, LLC By: /s/ David Burgstahler Name: David Burgstahler Title: Authorized Representative AVISTA CAPITAL PARTNERS II, L.P. By: Avista Capital Partners II GP, LLC its General Partner By: /s/ David Burgstahler Name: David Burgstahler Title: Authorized Representative AVISTA CAPITAL PARTNERS (OFFSHORE) II, L.P. By: Avista Capital Partners II GP, LLC its General Partner By: /s/ David Burgstahler Name: David Burgstahler Title: Authorized Representative AVISTA CAPITAL PARTNERS (OFFSHORE) II-A, L.P. By: Avista Capital Partners II GP, LLC its General Partner By: /s/ David Burgstahler Name: David Burgstahler Title: Authorized Representative ACP INC RESEARCH CO-INVEST, LLC By: Avista Capital Partners II GP, LLC its manager By: /s/ David Burgstahler Name: David Burgstahler Title: Authorized Representative INC RESEARCH MEZZANINE CO-INVEST, LLC By: Avista Capital Partners II GP, LLC its manager By: /s/ David Burgstahler Name: David Burgstahler Title: Authorized Representative
